DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
Status of the application
This is a non-final rejection in response to the Applicant's remarks and amendment filed on 04/08/2022. Claims 1-4 and 6 are currently amended, claim 5 is cancelled, claims 7-11 are previously presented.  Accordingly claims 1-4 and 6-11 are examined herein.
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-4 and 6-11 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “ the flexible element shaping member is pivotably attached by a constraint” which is indefinite.  There is insufficient antecedent basis for this limitation in the claim. Is this the same constraint from line 7 or a different constrain ? Based on the instant disclosure, the shaping member (210) is attached to a support platform (220,221) by a constraint (212) and is pivotably attached by the constraint (212) (see Fig. 13 and Fig. 17;[0034] and [0092]). The limitation is examined below in the light of the specification as -- the flexible element shaping member is pivotably attached by the constraint --.
Claim(s) 2-4 and 6-11 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) The invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-4 and 6-11 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Schillen (US 2009/0020901 – of record).
Note: The examiner has provided an annotated version of Schillen’s drawing of Fig. 9A for clarity.

    PNG
    media_image1.png
    557
    486
    media_image1.png
    Greyscale

Regarding claim 1, Schillen teaches an apparatus for making an object (301) (see Fig. 9A; [0064]), the apparatus comprising: 
a flexible element (flexible film (600)) having a material receiving surface for receiving a material from which the object is made (see annotated Fig. 9A above; [0035] and [0082]); and 
a flexible element shaping member that is a material hardening radiation window (i.e. the shaping member allowing a radiation energy from a radiation source (110) travel through the shaping member for solidifying the material for making the object (301)) (see annotated Fig. 9A above and Fig. 9C;[0084]) and which is arranged to contact the flexible element (600) and disposed between the flexible element and a shaping member supporting platform to which it is attached by a constraint (401), the shape of the flexible element (600) being affected when the flexible element shaping member contacts the flexible element (see annotated Fig. 9A, Fig. 9C;[0082] and [0085]), the flexible element shaping member is pivotably attached by the constraint and can be pivoted away from the flexible element and capable to induce a peeling separation of the flexible element shaping member from the flexible element (see Figs. 9A-9D;[0082]); wherein the flexible element (600) can be moved with the shaping member pressed thereto by atmospheric pressure, and the constraint (402) constrains the movement of the flexible element shaping member such that the flexible element shaping member capable to be caused to pivot away from the flexible element  (see fig. 9D;[0082] and [0085]).
In addition, If Applicant disagrees with the interpretation of the term “flexible element” shaping member and whether the shaping member as disclosed by Schillen being a flexible element or rigid, a person of ordinary skill in the art, upon reading Schillen would have recognized that flexible is one of a finite number of possible options (i.e. flexible or rigid) known to be useful for providing flexibility.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to try the flexible component of a shaping member in the apparatus  by Schillen in order to provide flexibilities and because a person with ordinary skill has good reason to pursue the known option within his or her technical grasp. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Regarding claim 2, Schillen further teaches the apparatus configured such that in use the material receiving surface (i.e. material receiving surface of flexible element (600)) is upwardly facing and the flexible element shaping member contacts a downwardly facing surface of the flexible element (600) directly beneath the object (301) being made to prevent the element sagging (see Fig. 9D;[0082-0085]).
Regarding claim 3, Schillen further teaches the apparatus wherein at least one of the flexible element shaping member and the flexible element (600) can be tilted into contact with the other (see Figs. 9D; [0085]).
Regarding claim 4, Schillen further teaches the apparatus wherein the flexible element shaping member is a flexible element flattening member (see figs.6 and 9A-9D; [0034] and [0076-0078]).
Regarding claim 6, Schillen further teaches the apparatus comprising a radiation source (110) arranged to irradiate the material so received through the flexible element shaping member and the flexible element (600) to form a section of the object (301) (see Figs. 9A-9D; [0084-0085]).
Regarding claim 7, Schillen further teaches the  apparatus comprising a radiation source (110) arranged to irradiate the material so received to form a section of the object (301), the radiation source being arranged to irradiate the material when the object being made is in contact with the material (see Figs. 9C-9D; [0084]).
Regarding claim 8, Schillen further teaches the apparatus configured such that the flexible element (600) forms at least part of a vessel (vat) configured to contain the material (see Figs.9A-9D; [0082]).
Regarding claim 9, Schillen further teaches the apparatus wherein the flexible element (600) comprises a flat film capable of being a flexible sheet (see Figs.9A-9D; [0082-0084]).
Regarding claim 10, Schillen further teaches the apparatus comprising a flexible element tensioner (see [0041] and [0078]).
Regarding claim 11, Schillen further teaches the apparatus comprising a controller configured to receive instructions for making the object (301) (see [0012], [0015], [0027] and [0036]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,836,101 in view of Schillen (US 2009/0020901). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim 1 discloses all the limitations of instant claim 1 except for a shaping member supporting platform to which it is attached by a constraint to a shaping member. 
However, in the same field of endeavor, 3-D printing, Schillen teaches an apparatus for making an object (301) comprises a shaping member and a shaping member supporting platform (table) to which it is attached by a constraint (401) to the  shaping member (see annotated Fig. 9A;[0082-0085]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an apparatus as taught by patent claim with a shaping member supporting platform to which it is attached by a constraint to a shaping member as taught by Schillen for the purpose of providing a support for the shaping member. 
Dependent claims 2-4 and 6-11 recite various features which are also recited or obvious over the patented claims.
Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive. 
With respect to Applicant’s argument that Schillen does not teach a flexible element shaping member pivotably attached by a constraint so it can be pivoted away from the flexible element, this argument is not found persuasive. Examiner respectfully submits that annotated Fig.9D below of Schillen depicts a configuration of a shaping member is pivotably attached by the constraint (401) capable to be pivoted away from the flexible element (600) and capable to induce a peeling separation of the flexible element shaping member from the flexible element (see Figs. 9A-9D;[0082]).
In response to applicant's argument that Schillen also fails to teach or suggest the pivoting of the flexible element shaping member from the flexible element induces a peeling separation of the flexible element shaping member from the flexible element, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


    PNG
    media_image2.png
    887
    680
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743